Citation Nr: 9933825	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  92-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an excision of a hemangioma in the right forearm, currently 
evaluated as 30 percent disabling.

2.  Propriety of the initial evaluation of limitation of 
motion in the right elbow resulting from status post right 
forearm hemangioma excision, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1948 to June 1952.  
In addition, the veteran's service records indicate that he 
had more than nine months prior military service.  This 
appeal arises from a May 1991 rating decision of the 
Hartford, Connecticut, Regional Office (RO).  In this 
decision, the RO granted an increased evaluation to 30 
percent disabling for the residuals of the veteran's service-
connected excision of a hemangioma in the right forearm.  It 
was also determined that the award of service connection for 
limitation of motion in the right elbow was warranted as this 
disability had resulted from the right forearm excision.  
Subsequently, the latter disability was evaluated as 30 
percent disabling.  These evaluations were appealed by the 
veteran.

In October 1994, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for development of the medical 
evidence.  The Board then issued a decision in August 1997 
that awarded the veteran a temporary total disability 
evaluation for convalescence from this right arm surgery 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. 
§ 4.30.  It was noted by the Board that the veteran had not 
received a comprehensive VA examination to determine the 
permanent severity of his right arm disorders after 
convalescence from multiple surgeries in recent years.  As 
the right forearm excision and limitation of motion in the 
right arm were found to be inextricably intertwined, these 
issues were remanded again to the RO for development of the 
medical evidence.  The case has now returned for further 
appellate review.

The veteran's representative submitted a VA Form 646 
(Statement of Accredited Representative in Appealed Case) in 
which it was contended that the veteran was entitled to a 
total disability evaluation due to individual unemployability 
as a result of his service-connected disabilities.  The 
undersigned finds that this issue is not properly before the 
Board at the present time and that it is not inextricably 
intertwined with the issues on appeal.  See Parker v. Brown, 
7 Vet. App. 116 (1994).  Therefore, this matter is referred 
to the RO for the appropriate action.


REMAND

In the Board's remand of August 1997, the RO was instructed 
to provide the veteran with VA dermatology, orthopedic, and 
neurological examinations in order to determine the current 
severity of his service-connected right arm disorders.  It 
was specifically requested that the dermatology examination 
provide color pictures of the veteran's right arm for Board 
review.  In addition, the RO was specifically instructed to 
determine which, if any, scars on the veteran's right 
extremity were the result of his service-connected disorders 
and if they were entitled to a separate evaluation.

A review of the claims file indicates that the requested 
examinations were conducted.  However, the dermatology 
examination failed to provide the requested color 
photographs.  This examination report also gave insufficient 
details regarding the veteran's right arm scars and their 
relationship to his service-connected disorders.  In the 
subsequent supplemental statement of the case (SSOC) issued 
to the veteran in March 1999, the RO failed to discuss the 
veteran's right arm scars and their relationship to his 
service-connected disabilities.  According to the U. S. Court 
of Veterans' Appeals (Court) decision in Stegall v. West,  11 
Vet. App. 268 (1998), a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders.  Under the circumstances, the undersigned 
finds that another remand is required in this case to insure 
that its instructions of August 1997 are fully completed.  
Therefore, the veteran must be provided with another VA 
dermatology examination to include color photographs of his 
right arm, descriptions of all of the scars on his right arm, 
and opinions on their relationship to his service-connected 
disorders.  The RO should then determine if any or all of 
these scars should be separately evaluated and provide 
reasons and bases for its decision.

The veteran was also provided with a VA orthopedic 
examination in March 1998.  This examination determined that 
the veteran's right forearm and elbow evidenced limitation of 
motion.  While findings on the range of motion studies were 
provided, the examiner did not discuss if the veteran 
experienced episodes of symptomatology flare-up and any 
resulting incoordination, weakness, fatigability, or 
additional loss of motion.  In DeLuca v. Brown, 8 Vet. App. 
202 (1994), the Court held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) required the VA to obtain medical 
opinions on whether a joint's range of motion was limited by 
pain or whether a flare-up of pain would inhibit the 
veteran's ability to use the afflicted joints.  The VA is 
also required to obtain medical opinions on whether any 
weakness, incoordination, or fatigue has resulted from a 
service-connected disability.  A review of the about noted 
examination indicates that such medical opinions are not of 
record.  In order to obtain such medical opinions, another VA 
orthopedic examination should be conducted.

A VA neurological examination dated in April 1998 reported 
that the veteran had recently undergone surgery to install a 
nerve stimulator in his right arm.  This device was installed 
to alleviate his severe right arm pain and it was noted that 
it had done so to a significant extent.  The diagnosis was 
neuropathic pain, right ulnar and median nerves.  There was 
no opinion expressed that directly linked these neurological 
disorders to the veteran's service-connected disabilities, 
although the records strongly suggests this might be the 
case.  In the VA Form 646 submitted in June 1999, the 
veteran's representative contended that the veteran was 
entitled to a separate evaluation for a neurological 
disability of the right arm associated with his service-
connected right forearm excision.  As the Board noted in its 
August 1997 remand, the symptomatology of the veteran's right 
arm is so inextricably intertwined that the appropriate 
medical opinions are required to properly adjudicate the 
veteran's current claims.  Thus, an additional VA 
neurological examination is required to provide the 
appropriate medical opinion on whether the veteran's current 
neurological disorders are associated with his service-
connected disorders.  If so, the RO should determine if these 
neurological disorders should be evaluated with a current 
disability or receive a separate evaluation.

Regarding the veteran's overlapping right arm symptomatology, 
the RO's attention is directed to the Court's decision in 
Estaban v. Brown, 6 Vet. App. 259 (1994).  In this decision, 
the Court held that the provision of 38 C.F.R. § 4.14 did not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  On remand, the RO should determine whether 
the veteran's right arm skin, orthopedic, and neurological 
disorders warrant separate evaluations or should be combined 
together.

In a written statement submitted by the veteran in September 
1996, he reported that his right arm disability had forced 
him to take his pension and "Social Security" early in 
order to survive.  It appears that the veteran was indicating 
that he had been forced to retire earlier than he planned due 
to his right arm disability.  However, the Court has ruled on 
the importance in obtaining a claimant's Social Security 
Administration (SSA) records associated with disability 
awards.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Therefore, on remand, the RO should request that the veteran 
provide information on whether the SSA benefits he has 
obtained are related to his retirement or an award of a 
disability benefit.

Finally, the RO's attention is directed to the recent Court 
decision Fenderson v. West, 12 Vet. App. 119 (1999), in which 
it was determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection and a claim for an increased rating of a 
service-connected disability are two separate and distinct 
types of claims.  Under the former, the veteran may be 
entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
decision based on the disability's severity during that 
period.  As the veteran has appealed the initial rating 
assigned to his limitation of motion in the right elbow, this 
claim is entitled to such consideration.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his right arm disabilities 
from March 1998 to the present time.  He 
should be requested to sign and submit 
appropriate forms giving his consent for 
the release to the VA of any private 
medical records.  Treatment records from 
any identified VA facility should also be 
obtained.  When the above requested 
information and consent forms are 
received, the RO should contact the named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment.  Once obtained, all 
records must be associated with the 
claims folder.

2.  The RO should also contact the 
veteran and ask him to identify whether 
his SSA benefits are the result of a 
retirement claim or a claim of 
disability.  If his SSA benefits resulted 
from a SSA disability award, then he 
should be requested to submit a copy of 
the SSA decision if it is in his 
possession.  In addition, the RO should 
contact the appropriate SSA office and 
request copies of any decision awarding 
disability benefits and all medical 
evidence used in arriving at this award.  
All material received from this request 
should be incorporated into the claims 
file.

3.  Following completion of the above 
development, the veteran should be 
afforded VA dermatology, orthopedic, and 
neurology examinations.  

a.  General Instructions.  The 
purpose of these examinations is to 
determine the current severity of 
the veteran's service-connected 
right arm disabilities.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
clinical findings and reasons upon 
which the opinions are based should 
be clearly set forth.  If the 
examiner is unable to form an 
opinion on any of the requested 
findings, he should note the reasons 
why such an opinion can not be made.  
The claims folder must be made 
available to the examining physician 
prior to the examination so that he 
or she may review pertinent aspects 
of the veteran's medical history.  

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the current severity of 
the veteran's right arm 
disabilities.  The examiner should 
express opinions for the record on 
the following:

i)  What is the range of motion 
in the veteran's right wrist 
and elbow joints?  Is either 
joint ankylosed?  If so, at 
what degree is it ankylosed at?

ii)  Does either the veteran's 
right wrist or elbow exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to any service-
connected disability?  If 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

iii)  Does pain on motion of 
either the right wrist or elbow 
limit functional ability during 
flare-ups or when these joints 
are used repeatedly over a 
period of time?  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

iv)  To what degree does the 
veteran's service-connected 
right arm disabilities have an 
effect on his social and 
industrial capacity?  The 
degree of any social and 
industrial impairment should be 
specified. 

c.  Neurologic Examination.  The 
purpose of this examination is to 
determine whether the veteran's 
right arm neurologic disabilities 
are etiologically related to his 
service-connected right forearm 
excision and its subsequent 
treatment.  The examiner should 
provide opinions on the following 
questions:

i)  Does the veteran currently 
suffer with a neurologic 
disability in the right arm?  
If so, please provide a 
diagnosis of this disorder(s).

ii)  Is it at least as likely 
as not that the veteran's 
current right arm neurologic 
disability is etiologically 
related to his service-
connected excision of the right 
forearm or its subsequent 
treatment?

iii)  To what degree does the 
veteran's service-connected 
right arm disabilities have an 
effect on his social and 
industrial capacity?  The 
degree of any social and 
industrial impairment should be 
specified.

c.  Dermatology Examination.  The 
purpose of this examination is to 
determine the current severity of 
the veteran's scars resulting from 
the treatment of his right arm 
disabilities.  The examiner should 
provide answers to the following 
questions:

Please describe in detail, to 
include accurate measurements, 
the scars on the veteran's 
right upper extremity.  Do 
these scars interfere with the 
motion of an adjacent joint?  
If so, please identify the scar 
or scars that results in this 
interference.  The examiner 
must provide color photographs 
of the veteran's right upper 
extremity.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  Specifically, the RO 
must determine whether the veteran's 
right arm neurologic disabilities are the 
result of his service-connected right 
forearm excision and its subsequent 
treatment.  Then the RO should determine 
whether, and which, service-connected 
right arm disorders are to be rated 
together or in separate evaluations.  
Reasons and bases for these decisions 
must be provided.  That is, the RO must 
describe why it rated either together or 
separately each of the identified areas 
of disability to include muscle damage, 
neurologic disorders, and scars.  
Regarding limitation of motion in the 
right forearm and elbow, the RO should 
consider additional loss of motion due to 
incoordination, fatigue, weakness and/or 
pain on motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1994).  The RO should 
consider whether staged ratings are 
warranted for limitation of motion in the 
right elbow.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the RO's 
decision on any of the issues on appeal 
remains adverse to the veteran, then a 
SSOC on those issues should be issued to 
the veteran. Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




